OFFICE OF THE ATTORNEY        GENERAL   OF TEXAS
                           AUSTIN




run. MortlnierBrown
Escmlt1ve R*oretawy
Tcaoher fiettrermntSystem of Tsur
Auetln, Terelr




          xn your letts
thet Julia K. Froelloh
Syrtem, with Alice Cabpa
tll Juaet16, 1940, lvben
by her, reading:

                                         sira my beneflaiq.
                                          to bo payable t6



                                      Yours vary truly,

                                /n/ Julia lL I!roell@h
                   benotlolary~lekllae Camp;.*
                   vsd that httei’ and on June El, lO(o,
                            your~rqplar ohan- of bondi-
                e alaned by hotiraking the deelrrd ohaoge.
                                  83, 1940, at Q!IS A.M.,
                                    to her, and pn~ro~flb88
                          the noabor effsatuallyal!mn&&ltim
                           oi June 18th.
          You have also furnlshsd us with o eepy I& an affi-
Qavlt cede by Mm. '#.R. 90irlep, lderinlrntretrfxof the es-
tate of the deoesaed, atatiag that ahe visits& Wbs T~oelleb .-
8
r Hon.        Eortlmer Brown, Pago e


     at 11:OO o'clook 0x1the nlgkt of June 82116, ma tht at feast
    .~UPto that time tka latter wrlttan bp you oataining *ho
     change Of bsnsficlsryfor18had riotbeon dollverad to kar, m.
    affidavit further state@ that suah lettmr oontaining tha tom
    waB 6iven tc~the Effi5nt on Juno mtk, unopened upito that
     time. Es shall take tkeaa atetemontaee true end aa akowlug
     that t.210 letter oontefnizig  tha tom #es never rea&ved   by ~88
    Froalloh    Prior to her death,   or if rooeivod by bar thet ahe
    waa unable to properly diapoaa of It. She was in the hoapltal
    where aka died prior to June 18th.
               Prom your lattrr wa GnAaratenA tket no optfolui I+
    lootion VI88ml8 MAW     the provlalons or Subaeotlon7, or sac+-
    tion El,~rtiol8  2922-1, Paron’s Cirll’~$tetutae, ati the mlr
    part of raid krtlde bewlw on tks ehango ot banoPialuy
    pwation la Subsection6 oi aeiA Seetloa 5, *nAlng e,afollowa:

                “Ehould a meaibarttonae ts be a teaahhar uobpt
          by Qoatk or retlrwwat uuder the ~ro~vfalona    of tkfa
          Act, he ah011 ba paid 1~ iuLl the emount or tko
          sooumuletsd contribution8standlng'totholtxradlt
          cl kie inAividue1accroutrtin tha Toaoher Srvlog
          Fund.~ Should e membar &la b&ore retlraamnt,the
          eaiour;tof his scoum0.et.doontrlbutltiua  stanAir&
          to the orsAlt of his inAlvtAua1 socouut akall ba
          paid se $TOvliled by 08 ,UWS oi Aoaoont WA     Ale
          trlbutlon at Texaa unlgrcahs,baa AireateA the 8o-
          wgat ta bo paid ~Chorwfao~     Gevm (7) you8 sitar
          suck  oeasation of aorvboa if    no prevloue dm8nA
          h&8  been mada, any aooumuiatad aontrlbutionaSf
          a contributorshall be ratirrnedto &I6 or to hia
          heirs. ff the wntrlbutor oP.hls haira QaMot
         ,then be found, his aooPieylatcA eontributlom abe=
          ba rorieited to tke RetlrfizmitSyatom end crobitod
          to tha Fermnent Retireamt Shad.”
                 TZ;efora adopted bY bh4~T~ckwr RetireSWpt     sY*tU for
    the a64ignStionOf benaifoiatlaaWUteine th@ ltat*mnt tht
    $he me&.ere    fill   ~dm   any daairad okawe af banaflaiarY08
    tu fora praaaribadby the Systun, and 1'thatwaaa aash aha=a
    of ben4fieiary      IS filed et~the office of thr Teaohu Ear*-
    mcpntSystem et Austin, Te-0, AUFIW w lifatim, it ahall ba
    void and o? no 9ffaQt." XISS Froelloti’aAoal~ntlcm WE* UPOn
    on4 of these fonsa. The d~si@8tiOn ~8s 'wt 4CknQW~4a%e~W
    her, neither tb form for arl&.iellY desfmtlw           a banaWiarY




t
 Bon. xortimer Brown, Pa&@ 3


mv? forohendw the banefiof4ry being equipwd    \*ith eo~~~-
6dgunt forma, but s~eoea baiag provided ior slgnaturrwtt-
D1*8*4.
              WO have no    8PpOllate
                                    OOtWt d4018iOa on t&la             partiouu-
lu     Aot concerning thiu point.        It 18 8enarally aala that          pro-
oialons inserted In lnsurano4 po110148 governing the m4thod
of ohanglng b4nefiolar8eo 4~ for the prokotlon a$ the fnaur-
                                          (8)~864; Wyatt va.
enoe oompanisa. Adam4 'IO.Adama, 98 5. ii’.
Wyatt, 65 3. 1:.(8) zoa. xt 18 81801170li
                                       8etiea thatii an
 Insured do48 all he oan re4sonably do to ptmfect a ohon* of
~b4n4flolary during hi4 llratlma, than and in that evbnt,,it
 will b4 regard44 48 aocb%pllsh4d, 4~44 though th4 applio4tlon
 for aucb a change arrivea at th4 lnaumnoe company oifioa and
 th4 ohangs la indoraad upon th4 polioy after the daath of tb
 Inaur4d. Adam4 va. Adama, suprs~ Wyatt ta. Vy4tt, aupr4i Brown
 *a. Union Cantral Llf4 Ina. Co., 98 9. W. (13)662.. Xallsy va.
YoDonald, 83 s. Vi. (Z) 414, and Beak ~a. Beok, 80 9. W. (8)
 ZM, (rule rucognlaed). 48 we raa6 theaa ma*u titeterm *all
that the inauretdQan rwaonabl~ do* has nrrrenoo to what he
6811do after he hra determine4to make the ishang..
             In the    lnatant 0180, the lettrr writton by th4 msm-
bar    on June 18th &laolOsed her intaatlOn to aakr th4 ch4ng4 OS
benatlofarpjust aa olearly 88 any inatrumnt could do. It ia
our understandingthat the grnuinsnsas of that latter 18 ua-
qusationsd.  so far 44 th4 puaatlon oi lndloatlng~Mlaa FrorUoh*o
wlahaa ia oonoarwd, the signing of the form preaorlbod  br tha
system rould have added nothing. The law elwaya atriver  to
look to the aubatanos rath4r than to tbs mor4 form. Thla db-
@ea#e8 m-bar had aotu4lly plroad in ths hands OS tia Syatam 4
4ignrd ohrnge of b4noflolary. She died before the ?OZ% mailed
by th4 $yat(upr44oh4d her haadr. Under thr Oiroumat4no48, it
14    OUT opinion   that   aho did all   that    MB   n444844rY   to   make the
ohang4 of benoiloiary and wo 4ecordingly en8WaT YOW W4atlOn
in the sifirmtlro.   It it3our aug(54atlonthat Mae Caapari
b adriaed a few 64~4 in advance Of y0u.rintend*6 PWQ@nt Of
t&e banefit to the adm!ni8tr4tirlX.
                                                Your8 vary truly